Citation Nr: 1545197	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-09 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

A February 2011 Board decision denied service connection for bilateral hearing loss and tinnitus.  In a September 2011 decision, the United States Court of Appeals for Veterans Claims granted a unilateral motion by the Secretary of VA to vacate that part of the February 2011 Board decision denying service connection for bilateral hearing loss and tinnitus and remanding those issues for development and adjudication by the Board in a manner consistent with that motion.

This case was remanded in April 2012 and January 2013 for additional development.


FINDINGS OF FACT

1.  The competent and credible evidence shows that bilateral hearing loss is due to active service.
 
2.  The competent and credible evidence shows that tinnitus is due to active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus that are a result of active service.  Specifically, he claims that he was exposed to the sound of small arms fire from rifles during Vietnam service while stationed in a combat zone.  The Board notes that in-service noise exposure has been conceded, as noted in a previous April 2012 Board remand that acknowledged the Veteran was service connected for posttraumatic stress disorder with combat-related stressors.  Additionally, the Board notes that a February 2009 VA audiological examination report clinically demonstrated pure tone thresholds in each ear that meet the criteria of 38 C.F.R. § 3.385 (2015) for hearing loss to be considered a disability for VA compensation purposes.  

A May 2012 VA examination report shows that the Veteran was diagnosed with bilateral hearing loss and tinnitus.  The VA examiner noted that the Veteran's service medical records were negative for reports of hearing loss or tinnitus.  The examiner also noted that the Veteran first reported symptoms of hearing loss and tinnitus in connection with the current claim.  Also reported by the examiner was that the Veteran worked around lawn equipment and an automotive shop for most of his adult life.  The examiner opined that since the service medical records were negative for reports or diagnosis of hearing loss and tinnitus, then it was less likely that hearing loss or tinnitus was related to service.  

A March 2013 addendum opinion provided by the May 2012 VA examiner reported that with regard to the use of hearing protection in service or without, the fact remained that the Veteran, even if he used hearing protection to mitigate occupational noise exposure, still did not detect or report any hearing loss until filing a claim around 2012.  The examiner reported that would indicate that if hearing loss was present after service, he would have filed a claim.  Instead, the examiner noted, the Veteran worked his entire life around occupational noise and then filed a claim which would be consistent with noise exposure and hearing loss occurring only after occupational noise exposure.  Therefore, it was the examiner's opinion that it was less likely that hearing loss or tinnitus was related to service.  

An April 2013 letter from the Veteran's private physician noted that the Veteran was diagnosed with slight sloping to moderately severe sensorineural hearing loss in both ears that was consistent with noise induced hearing loss.  The doctor reported that the Veteran had active service from 1969 to 1971, during which he was exposed to artillery and a variety of loud noises during service without the use of adequate hearing protection.  The doctor opined that there was at least a 50 percent chance or greater that a significant amount of the Veteran's hearing loss was related to noise exposure in service.  Additionally, the doctor determined that tinnitus was also related to service noise exposure.  

Initially, the Board notes that audiometric testing results of record clearly establish a hearing loss disability in each ear.  38 C.F.R. § 3.385 (2015).

While the Veteran's service medical records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, hearing loss, or tinnitus, the Board has conceded noise exposure.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Accordingly, the remaining question is whether any current bilateral hearing loss or tinnitus is medically related to noise exposure during service.

The Board finds that the May 2012 and March 2013 VA opinions are of no probative value and the VA examiner's opinion was based on an inadequate factual premise.  Specifically, the VA examiner reported that the Veteran first complained of bilateral hearing loss and tinnitus symptoms in 2012.  However, a review of the claims file clearly indicates that the Veteran first reported symptoms in July 2005, seven years prior to the time cited by the VA examiner.  Therefore, the Board finds that medical opinion is based upon an inaccurate factual premise and is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).

The Board finds that the preponderance of the evidence supports the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Board finds that the April 2013 private opinion determined that the Veteran's bilateral hearing loss and tinnitus were related to noise exposure incurred during active duty.  The private opinion considered the Veteran's service, in-service noise exposure, current audiological hearing results, and the Veteran's contentions.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted and those claims are granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


